Dear Chief Stewart:
Your opinion request of recent date concerns dual officeholding. Specifically, you ask whether the law permits you, as appointed Chief of Police of the town of Clinton, to seek the elective office of Sheriff of East Feliciana Parish. There is no statutory provision which requires a chief of police to resign from office before he seeks another office. However, as this office has previously noted in similar circumstances, it is advisable that you take a leave of absence until the campaign and election are concluded. See Attorney General Opinion 82-752.
Should you be elected to the office of sheriff, you must resign your position as a full-time appointed chief of police. The concurrent holding of these positions is violative of LSA-R.S.42:63(D), providing:
       D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in a political subdivision thereof.. . . (Emphasis added).
Finally, this office refers all ethical inquiries to Mr. Gray Sexton, State Board of Ethics, 7434 Perkins Road, Suite B, Baton Rouge, LA., 70808.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Mr. Eddie S. Stewart, Jr. Chief of Police 1742 Lyman Lane Clinton, LA 70722
Date Received: December 8, 1994
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL